DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities:
Claim 3, line 3, remove the “)”. See also claim 5, line 1, claim 6, line 2
Claim 4, line 2, “10[Symbol font/0xB0]and 25” should be changed to “10[Symbol font/0xB0] and 25[Symbol font/0xB0]”.
Claim 4, line 3, “0[Symbol font/0xB0]and 5[Symbol font/0xB0]” should be changed to “0[Symbol font/0xB0] and 5[Symbol font/0xB0]”.
Throughout the claims there are instances of double spaces between words when there should be only a single space, making it difficult to read.
Claim 13, line 1 uses the term “furthermore” while all other claims use the term “further”. “Further” should be used to ensure continuity between claims.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “vibration sensor” used in claims 14-15 and throughout the specification is unclear, as it appears to be referring simply to a strut or suspension apparatus of some kind. The term “vibration sensor” implies some sort of accelerometer or other sensor to sense the vibrations, whereas the application appears to only disclose the use of something that reacts to, or dampens vibrations.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 13-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cramer et al. (US 2003/0230443 A1), hereinafter Cramer.
Regarding claim 1, Cramer discloses (Fig. 33-36) a wheel suspension X208 for a wheel X380 of a vehicle (Title) including a motor X354 (Fig. 33), comprising:
a swing arm X350 including a first region (Fig. 34a-c, leftmost region near axis x370), a second region (Fig. 33 & 36, region near suspension strut 358) and a third region (Fig. 33-36; central region between first region and second region), the swing arm X350 being mounted pivotably around a pivot axis X370 on the vehicle in the first region (Fig. 34a-c; Para. [0248]) and supported on the vehicle in the second region (Fig. 33 & 36; Para. [0247] & [0250], via suspension strut X358);
wherein part of the motor X354 is carried by the swing arm X350 (Fig. 33; Para. [0247]) and rotationally affixed to the swing arm X350 in order to transmit a torque to the wheel X380 (Fig. 33-36 show motor X354 attached directly to wheel X380 to drive, or transmit torque to, the wheel).

Regarding claim 2, Cramer further discloses that the motor X354 comprises a wheel hub drive X354 (Para. [0247] states motor x354 is a ‘hub motor’, which is used to drive a wheel).

Regarding claim 3, Cramer further discloses that the swing arm X350 comprises a semi-trailing arm swing arm X350 for a semi-trailing arm suspension of the wheel X380 (Fig. 33-36; Para. [0247], swing arm X350 is a semi-trailing arm which supports a suspension for the wheel).

Regarding claim 13, Cramer further discloses a first braking device X352 attached to the third region of the swing arm X350 (Fig. 33; Para. [0247]).

Regarding claim 14, Cramer further discloses a vibration sensor X358 supported on the swing arm X350 on the vehicle in the second region (Fig. 33 & 36; Para. [0247], strut X358 senses vibrations and reacts to dampen vibrations).

Regarding claim 15, Cramer further discloses that the vibration sensor X358 comprises a spring damper device X358 (Fig. 33 & 36; Para. [0247], ‘suspension strut’).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated
by or, in the alternative, under 35 U.S.C. 103 as obvious over Cramer.
	Regarding claim 4, Cramer further discloses that the swing arm X350 is arranged at a sweep angle of between 10 and 25 degrees (Fig. 34B; Para. [0248], the angle X372 which is indicated to be 15 degrees is the same as the angle described as the swing angle in the instant application), and is arranged at a roof angle of between 0 and 5 degrees (Fig. 34C shows an angle of approximately zero degrees for the angle described as the roof angle in the instant application). The description of an article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977).	
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a swing angle between 10 and 25 degrees and a roof angle between 0 and 5 degrees because it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative 

Regarding claim 12, Cramer further discloses two rubber bearings X350A in the first region of the swing arm X350 (Fig. 34b; Para. [0248], bearings are called ‘integrally molded bushings’, which implies a moldable material such as rubber), which are mounted directly (Para. [0248], ‘integrally molded’).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the bearings out of rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

	

s 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cramer in view of Hatanaka et al. (US 2012/0181097 A1), hereinafter Hatanaka.
	Regarding claim 6, Cramer does not disclose a line extending along the swing arm or in the swing arm.
	Hatanaka teaches (Fig. 8) a swing arm 30 with a line 101 extending along the swing arm (Fig. 8; Para. [0061]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Cramer by placing a line extending along the swing arm as disclosed by Hatanaka because the lines 101 provide a cooling effect on the swing arm (Para. [0061], lines 101 are called ‘cooling fins’).

Regarding claim 7, Cramer, modified as above, further discloses that the line 101 is attached to the swing arm 30 (Fig. 8 of Hatanaka).

Regarding claim 8, Cramer, modified as above, further discloses that the swing arm 30 further comprises a passage for the line 101 in the third region (Fig. 8 of Hatanaka shows that lines 101 have passages, or cutouts, between them to accommodate the lines 101. These passages are located in the third region of the swing arm between the first region (near attachment point 19a) and the second region (arm portion 33)).

claim 9, Cramer, modified as above, further discloses that the line 101 comprises one or more channels in the swing arm 30 (Fig. 8 of Hatanaka, lines 101 form channels between each neighboring line 101).

Regarding claim 10, Cramer, modified as above, further discloses that the one or more channels in the swing arm 30 are arranged in the form of a heat exchanger (Fig. 8; Para. [0061] of Hatanaka describe fins 101 and the associated channels as ‘cooling fins’, which implies they exchange heat with the surroundings as a heat exchanger), the heat exchanger including ribs 101 located outside the swing arm 30 (Fig. 8 of Hatanaka).

Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach swing arm devices of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614


/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614